DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
Claim 1, 2, 10, 11, 18 and 19 is/are rejected under 35 U.S.C. 103 as being unpatentable over Joshi (U.S. PG-PUB NO. 2018/0121733) in view of Arpirez Vega (U.S. PG-PUB NO. 2019/0037270).
-Regarding claim 1, Joshi discloses a computer-implemented method for assessing video quality of a video-based application (FIG. 1-FIG. 2), the method comprising: obtaining video images (paragraph 24), wherein each of the video images is labeled with at least one subjective quality level (feature extraction module 115, FIG. 1); performing data augmentation on the video images to generate a larger training data set of video sample images from the video (training sets 110, FIG. 1, paragraph 24); training a neural network using the larger training data set of video sample images (quality module construction module 125, FIG. 1); 
Joshi is silent to teaching that assessing video of the video-based application using the neural network to generate subjective video quality information of the video-based application. However, the claimed limitation is well known in the art as evidenced by Arpirez Vega.
In the same field of endeavor, Arpirez Vega teaches assessing video of the video-based application using the neural network to generate subjective video quality information of the video-based application (classifier 140, FIG. 1, FIG. 2; paragraph 27-28).
Therefore, it would have been obvious to one of ordinary skills in the art before the effective filing date of the claimed invention to combine the teaching of Joshi with the teaching of Arpirez Vega in order to determine quality of experience.
-Regarding claim 2, the combination further discloses performing data augmentation on the video images to generate the larger training data set of video sample images comprises applying a plurality of data augmentation techniques to the video images (Arpirez Vega, stream related features 180 extracted from video streams 130, FIG. 1, paragraph 28; Joshi, paragraph 24).
-Regarding claim 10, Joshi discloses a non-transitory computer-readable storage medium containing program instructions for method for assessing video quality of a video-based application (FIG. 1-FIG. 2), wherein execution of the program instructions by one or more processors of a computer causes the one or more processors to perform steps comprising: obtaining video images (paragraph 24), wherein each of the video images is labeled with at least one subjective quality level (feature extraction module 115, FIG. 1); performing data augmentation on the video images to generate a larger training data set of video sample images from the video images (training sets 110, FIG. 1, paragraph 24); training a neural network using (quality module construction module 125, FIG. 1).
Joshi is silent to teaching that assessing video of the video-based application using the neural network to generate the subjective video quality information of the video-based application. However, the claimed limitation is well known in the art as evidenced by Arpirez Vega.
In the same field of endeavor, Arpirez Vega teaches assessing video of the video-based application using the neural network to generate the subjective video quality information of the video-based application (classifier 140, FIG. 1, FIG. 2; paragraph 27-28).
Therefore, it would have been obvious to one of ordinary skills in the art before the effective filing date of the claimed invention to combine the teaching of Joshi with the teaching of Arpirez Vega in order to determine quality of experience.
-Regarding claim 11, the combinatoin further discloses performing data augmentation on the video data to generate training data of video samples comprises applying a plurality of data augmentation techniques to the video data (Arpirez Vega, stream related features 180 extracted from video streams 130, FIG. 1, paragraph 28; Joshi, paragraph 24).
-Regarding claim 18, Joshi discloses a system for assessing video quality of a video-based application comprising: memory (memory 620, FIG. 6); and at least one processor (processing unit 610, FIG. 6) configured to: obtain video images (paragraph 24), wherein each of the video images is labeled with at least one subjective quality level (feature extraction module 115, FIG. 1); perform data augmentation on the video images to generate a training data set of video sample images from the video images (training sets 110, FIG. 1, paragraph 24); train a neural network using the larger training data set of video sample images (quality module construction module 125, FIG. 1). 

In the same field of endeavor, Arpirez Vega teaches assess video of the video-based application using the neural network to generate the subjective video quality information of the video-based application (classifier 140, FIG. 1, FIG. 2; paragraph 27-28).
Therefore, it would have been obvious to one of ordinary skills in the art before the effective filing date of the claimed invention to combine the teaching of Joshi with the teaching of Arpirez Vega in order to determine quality of experience.
-Regarding claim 19, the combination further discloses the at least one processor is further configured to apply a plurality of data augmentation techniques to the video images (Arpirez Vega, stream related features 180 extracted from video streams 130, FIG. 1, paragraph 28; Joshi, paragraph 24).
Claim 3-9, 12-17 and 20 is/are rejected under 35 U.S.C. 103 as being unpatentable over Joshi (U.S. PG-PUB NO. 2018/0121733) in view of Arpirez Vega (U.S. PG-PUB NO. 2019/0037270) and further   in view of Mayol Cuevas (U.S. PG-PUB NO. 2020/0349682).
-Regarding claim 3, the combination further discloses applying the data augmentation techniques to the video images comprises: applying imaging processing-based data augmentation on the video images to generate a first training data set of video sample images (Arpirez Vega, supervised machine learning algorithm 150, FIG. 1, paragraph 28).
The combination is silent to teaching that applying generative adversarial network (GAN) based data augmentation on the video images to generate a second training data set of 
In the same field of endeavor, Mayol Cuevas teaches applying generative adversarial network (GAN) based data augmentation on the video images to generate a second training data set of video sample images (CNN 310, FIG. 3, paragraph 32, 56).
Therefore, it would have been obvious to one of ordinary skills in the art before the effective filing date of the claimed invention to combine the teaching of the combination with the teaching of Mayol Cuevas in order to provide removing compression artifacts and increasing video image resolution based on training convolutional neural networks.
-Regarding claim 4, the combination further discloses applying GAN based data augmentation on the video images comprises: training a plurality of image generation neural networks using a GAN, wherein each of the image generation neural networks converts a video image into a specific quality level (Mayol Cuevas, CNN 310, FIG. 3, paragraph 32, 56); receiving an input image and a quality indicator parameter identifying a desired quality level of an output image (Mayol Cuevas, receive an image to be at least partially enhanced using a trained neural network 1203, FIG. 12); and selecting one of the image generation neural networks that is associated with the desired quality level identified by the quality indicator parameter to convert the input image to the output image (Mayol Cuevas, enhance the received image according to the request 1207, FIG. 12).
-Regarding claim 5, the combination further discloses training the neural network using the larger training data set of video sample images comprises training a neural network using the first and second training data sets of video sample images (Mayol Cuevas, training CNN 310, FIG. 5).
(Mayol Cuevas, CNN 310, FIG. 5).
-Regarding claim 7, the combination further discloses training the neural network using the larger training data set of video sample images comprises: generating a plurality of candidate neural networks (Mayol Cuevas, trained CNN 112, FIG. 1, paragraph 32); and selecting one of the candidate neural networks that provides best prediction on test datasets as the neural network (Mayol Cuevas, select a trained CNN 112 to perform the image enhancement, FIG. 1, paragraph 32).
-Regarding claim 8, the combination further discloses the subjective video quality information comprises information indicating subjective good video quality, information indicating subjective average video quality or information indicating subjective bad video quality (Mayol Cuevas, paragraph 27).
-Regarding claim 9, the combination further discloses the video-based application using a second neural network to generate objective video quality information of the video-based application (Mayol Cuevas, paragraph 32).
-Regarding claim 12, the combination further discloses applying the data augmentation techniques to the video images comprises: applying imaging processing-based data augmentation on the video images to generate a first training data set of video sample images (Arpirez Vega, supervised machine learning algorithm 150, FIG. 1, paragraph 28); and applying generative adversarial network (GAN) based data augmentation on the video images to generate a second training data set of video sample images (Mayol Cuevas, CNN 310, FIG. 3, paragraph 32, 56).
-Regarding claim 13, the combination further discloses applying GAN based data augmentation on the video images comprises: training a plurality of image generation neural (Mayol Cuevas, CNN 310, FIG. 3, paragraph 32, 56); receiving an input image and a quality indicator parameter identifying a desired quality level of an output image (Mayol Cuevas, receive an image to be at least partially enhanced using a trained neural network 1203, FIG. 12); and selecting one of the image generation neural networks that is associated with the desired quality level identified by the quality indicator parameter to convert the input image to the output image (Mayol Cuevas, enhance the received image according to the request 1207, FIG. 12).
-Regarding claim 14, the combination further discloses training the neural network using the larger training data set of video sample images comprises training a neural network using the first and second training data sets of video sample images (Mayol Cuevas, training CNN 310, FIG. 5).
-Regarding claim 15, the combination further discloses the neural network comprises a deep neural network (Mayol Cuevas, CNN 310, FIG. 5).
-Regarding claim 16, the combination further discloses training the neural network using the larger training data set of video sample images comprises: generating a plurality of candidate neural networks (Mayol Cuevas, trained CNN 112, FIG. 1, paragraph 32);; and selecting one of the candidate neural networks that provides best prediction on test datasets as the neural network (Mayol Cuevas, select a trained CNN 112 to perform the image enhancement, FIG. 1, paragraph 32).
-Regarding claim 17, the combination further discloses the subjective video quality information comprises information indicating subjective good video quality, information indicating subjective average video quality or information indicating subjective bad video quality (Mayol Cuevas, paragraph 27).
(Arpirez Vega, supervised machine learning algorithm 150, FIG. 1, paragraph 28); and apply generative adversarial network (GAN) based data augmentation on the video images to generate a second training data set of video sample images (Mayol Cuevas, CNN 310, FIG. 3, paragraph 32, 56).

Response to Arguments
Applicant’s arguments with respect to claim(s) 1-20 have been considered but are moot because the new ground of rejection does not rely on any reference applied in the prior rejection of record for any teaching or matter specifically challenged in the argument.
Conclusion
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 

Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Nay Maung can be reached on (571) 272-7882. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/PING Y HSIEH/Primary Examiner, Art Unit 2664